Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 11/29/2021 and 02/25/2022 has been considered by Examiner and made of record in the application file.

Double Patenting

3.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

4.	Claims 1-6, 7-9, 10, 11-12, 13-14, 15, 16-17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 15, 16-17, 18, 19, 8-9 and 20 of U.S. Patent No. 11,190,923. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 11,190,923 with obvious wording variations as shown in the following table.

U.S. Patent No. 11,190,923
Application No. 17/536,698
1. An electronic device comprising: a first communication circuit configured to support a first wireless communication; a second communication circuit configured to support a second wireless communication of a communication protocol different from the first wireless communication; a display; and a processor configured to be operatively connected to the first communication circuit, the second communication circuit, and the display, wherein the processor is further configured to: perform the first wireless communication with a first external electronic device using the first communication circuit, 
1. An electronic device comprising: a first communication circuit configured to support a first wireless communication; a second communication circuit configured to support a second wireless communication of a communication protocol different from the first wireless communication; a display; and a processor configured to be operatively connected to the first communication circuit, the second communication circuit, and the display, wherein the processor is configured to: perform the first wireless communication with a first external electronic device using the first communication circuit, 
display a first screen including first information indicating a connection of the first wireless communication with the first external electronic device using the display, 
display a first screen including information of a first content output by the first external electronic device using the display, 
perform the second wireless communication with a second external electronic device using the second communication circuit while performing the first wireless communication with the first external electronic device, 
perform the second wireless communication with a second external electronic device using the second communication circuit while performing the first wireless communication with the first external electronic device, 
receive first data related to an operation of the at least the portion of the first external electronic device from the second external electronic device based on the second wireless communication, 
receive first data related to a second content to be output by the first external electronic device from the second external electronic device based on the second wireless communication, 
generate second data based on the first data, and transmit the second data to the first external electronic device based on the first wireless communication.
generate second data based on the first data, transmit the second data to the first external electronic device based on the first wireless communication, 
display a second screen including second information indicating that at least a portion of the first external electronic device is operable by the second external electronic device using the display,
and display a second screen including information of the second content of the second external electronic device output by the first external electronic device using the display.


U.S. Patent No. 11,190,923			Application No.17/536,698

2-6, 8-10, 15, 16-17, 18, 19,			2-6, 7-9, 10, 11-12, 13-14, 15, 
8-9 and 20.						16-17 and 18.

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649